DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

 Election/Restrictions
2.	Applicant’s election of Group I (claims 1-18, and 21-22 drawn to a method for treating a subject in need of alpha-1 antitrypsin (AAT) therapy comprising, administering to the subject an isolated fusion polypeptide comprising a first polypeptide comprising an AAT polypeptide or a carboxyterminal fragment thereof, wherein the AAT polypeptide or carboxyterminal fragment thereof comprises SEQ ID NO: 1, SEQ ID NO: 33, SEQ ID NO: 24 and SEQ ID NO: 25, SEQ ID NO: 29, SEQ ID NO: 30, SEQ ID NO: 31, SEQ ID NO: 34, SEQ ID NO: 43, SEQ ID NO: 44, SEQ ID NO: 52, SEQ ID NO: 53 or SEQ ID NO: 54 and a second polypeptide comprising an immunoglobulin Fc polypeptide, wherein the isolated fusion polypeptide is part of a pharmaceutical composition; species: SEQ ID NO:33 and AAT deficiency) in the reply filed on 12/28/2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Group VI is an oversight and there are Groups I-V in this Restriction.
Amended claims 1, 14-18, 21-22,  (12/28/2020), original claims 2-5, and new claim 26, (12/28/2020), are under consideration by the Examiner.
Claims 6-13, 19-20, and 23-25, are withdrawn from further consideration by the Examiner, 37 CFR 1.142(b), as being drawn to a non-elected species.
Information Disclosure Statement
3.	The information disclosure statements (IDS) submitted on 7/20/2020, and 9/16/2019 are in compliance with the provisions of 37 CFR 1.97 and have been considered by the Examiner. Signed and dated copies of the PTO-1449 forms are attached herewith.
	Applicant is reminded of their duty to disclose to the Office all information known to the person to be material to patentability as defined in 37 CFR 1.56.  As stated therein, “[e]ach individual associated with the filing and prosecution of a patent application has a duty of candor and good faith in dealing with the Office, which includes a duty to disclose to the Office all information known to that individual to be material to patentability as defined in this section”.  

Specification
4.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
It is suggested that the title be amended to recite the method of treatment claimed.

Claim Rejections - 35 USC § 112, first paragraph, enablement
5. 	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


5a.	Claims 1-5, 14-18, 21-22, and 26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention. 
The instant claims are directed to a method of treating a subject in need of alpha-1 antitrypsin (AAT) therapy comprising, administering to the subject an isolated fusion polypeptide comprising a first polypeptide comprising an AAT polypeptide or a carboxyterminal fragment thereof, wherein the AAT polypeptide or carboxyterminal fragment thereof comprises SEQ ID NO: 33, and a second polypeptide comprising an immunoglobulin Fc polypeptide, wherein the isolated fusion polypeptide is part of a pharmaceutical composition, and wherein the alpha antitrypsin (AAT) therapy comprises treating AAT deficiency.
The specification on page 14-21, [0052]-[0070], recites:
“Some Uses for Recombinant AAT in the Treatment of Health Conditions
Some embodiments reported herein concern using recombinant AAT or fusion protein or carboxyterminal fragment fusion molecule thereof to treat a subject in need of AAT therapy. AAT treatments have been reported of use in a variety of conditions including, but not limited to, apoptosis related conditions, nitric oxide related conditions, ischemia-reperfusion dysfunction induced conditions, graft rejection and cellular rejection, diabetes, emphysema, other lung 
Some embodiments herein concern compositions of use to treat an inflammatory disorder (e.g., IBD, arthritis) where the composition to treat the condition has reduced or eliminated serine protease activity.
In certain embodiments, compositions and methods disclosed herein can be used to reduce or prevent onset of inflammatory bowel disorder in a subject. In accordance with these embodiments, reduction in conditions associated with IBS in a subject may be on the order of about 10-20%, or about 30-40%, or about 50-60%, or about 75-100% reduction or inhibition. In accordance with these embodiments, a subject having IBS or IBD may be treated with a pharmaceutically acceptable composition of recombinant or a fusion protein of AAT or AAT-carboxyterminal peptide to reduce wasting or to reduce loss of or restore barrier function compared to a control subject not receiving such a composition.
Some embodiments herein concern restoring bowel or intestinal hyperpermeability in a subject having an acute or chronic condition. In accordance with these embodiments bowel or intestinal hyperpermeability or loss of barrier function can be due to chronic diseases such as systemic inflammatory response syndrome (SIRS), inflammatory bowel disease, type 1 diabetes, allergies, and asthma. In certain embodiments, a subject having bowel or intestinal hyperpermeability can be treated by a health professional by a predetermined regimen such as daily, twice weekly, weekly or other predetermined regimen.
In certain embodiments, compositions disclosed herein can be used to treat certain indications including but not limited to diabetes (e.g., Type 1 and Type 2), immune diseases such as autoimmune disease, inflammatory diseases, cardiac disorders infectious disease and others. 
Certain embodiments concern treating a liver condition with a composition disclosed herein. Liver conditions disclosed herein include, but are not limited to liver disease, cirrohosis, viral infections (e.g., hepatitis) and any other liver condition caused by excess inflammation or an immune disorder.,
In certain embodiments disclosed herein, compositions can be used to treat an autoimmune disease in a subject. Autoimmune diseases contemplated herein include, but are not limited to, Acute disseminated encephalomyelitis (ADEM), Addison’s disease, Agammaglobulinemia, alopecia areata, Amyotrophic Lateral Sclerosis, Ankylosing Spondylitis, Antiphospholipid syndrome, Antisynthetase syndrome, Atopic allergy, Atopic dermatitis, Autoimmune aplastic anemia, Autoimmune cardiomyopathy, Autoimmune enteropathy, Autoimmune hemolytic anemia, Autoimmune hepatitis, Autoimmune inner ear disease, Autoimmune lymphoproliferative syndrome, Autoimmune peripheral neuropathy, Autoimmune pancreatitis, Autoimmune polyendocrine syndrome, Autoimmune progesterone dermatitis, Autoimmune thrombocytopenic purpura, Autoimmune urticaria, 


Radiation Protection and Cancer
In certain embodiments, compositions (e.g., construct compositions) and methods concern modulating adverse effects of radiation on a subject. In some embodiments, compositions and methods concern treating a subject having radiation therapy or radiation for example, when administered to a subject having cancer or suspected of developing a malignancy or for uncontrolled cellular growth. Other embodiments disclosed herein concern treating a subject having been exposed to radiation, for example, by accident or by a purposeful act in order to reduce adverse side effects of radiation treatment.
Some embodiments disclosed herein concern treatment of a subject undergoing cancer therapies. In accordance with these embodiments, a subject undergoing cancer therapies can be treated with a composition disclosed herein to reduce or prevent detrimental affects of the treatment (e.g., from radiation and/or chemotherapy treatments). Cancer treatments include, but are not limited to, treatment for bladder cancer, breast cancer, kidney cancer, leukemia, lung 
In other embodiments, compositions disclosed herein can be used to treat a subject having cancer. Cancers contemplated for these embodiments can include, but are not limited to, fibrosarcoma, myxosarcoma, liposarcoma, chondrosarcoma, osteogenic sarcoma, chordoma, angiosarcoma, endotheliosarcoma, lymphangiosarcoma, Kaposi's sarcoma, Iymphangioendotheliosarcoma, synovioma, mesothelioma, Ewing's tumor, leiomyosarcoma, rhabdomyosarcoma, rhabdosarcoma, colorectal carcinoma, pancreatic cancer, breast cancer, ovarian cancer, prostate cancer, melanoma, squamous cell carcinoma, basal cell carcinoma, adenocarcinoma, sweat gland carcinoma, sebaceous gland carcinoma, papillary carcinoma, papillary adenocarcinomas, cystadenocarcinoma, medullary carcinoma, bronchogenic carcinoma, renal cell carcinoma, hepatoma, bile duct carcinoma, choriocarcinoma, seminoma, embryonal carcinoma, Wilms'tumor, cervical cancer, testicular tumor, lung carcinoma, small cell lung carcinoma, bladder carcinoma, epithelial carcinoma, glioma, astrocytoma, medulloblastoma, craniopharyngioma, ependymoma, pinealoma, hemangioblastoma, acoustic neuroma, oligodendroglioma, meningioma, neuroblastoma, retinoblastoma, myeloma, lymphoma, leukemia, or other known cancer.
Other embodiments include regarding radioprotection and compositions disclosed herein can concern treatment for trigeminal neuralgia, treatment for severe thyroid eye disease, treatment for pterygium, treatment for pigmented villonodular synovitis, prevention of keloid scar growth, prevention of heterotopic ossification, cosmetic, plastic or reconstructive surgical application surgery (e.g., reducing scar formation), during chemotherapy, in combination with 
Certain side effects can occur during radiation exposure and even as a side effect of radiation therapy or chemotherapy. Some embodiments herein concern reduction or prevention of these side effects in a subject by treating the subject with compositions disclosed herein. Compositions can include recombinant forms of AAT and/or recombinant forms of AAT carboxyterminal peptides (e.g., 80 mer, 36 mer etc.). Side effects of radiation therapy can include, but are not limited to, cellular damage, pain, swelling, local irritation, fibrosis, scaring, loss of tissue integrity, increased tissue friability, difficulty in swallowing and other symptoms associated with radiation treatment or exposure. Other side affects that can be reduced or prevented concern side effects from total body irradiation (TBI), for example during bone marrow transplantation. These side effects can include the above and in addition, acute and chronic immunodeficiency and opportunistic infections.
Some embodiments disclosed herein concern treating a subject having or suspected of developing prostate cancer. In accordance with these embodiments, a male subject having or suspected of developing prostate cancer can be treated with compositions disclosed herein before, during or after radiation and/or chemotherapy treatment(s) in order to reduce side effects attributed to these therapies. For example, side effects can be, but are not limited to, development of impotence or erectile dysfunction.
Other conditions contemplated herein include systemic lupus erythematosis (SLE, or lupus), rheumatoid arthritis, sepsis, , systemic lupus erythematosis (SLE, or lupus), rheumatoid 
Graft Rejection and Graft Survival
In other embodiments, recombinant or fusion polypeptides (e.g., Fc-AAT or Fc-AAT fragment) contemplated herein can be used to treat a subject undergoing a transplant, such as an organ or non-organ (e.g., cellular) transplant. In certain embodiments, cellular transplantation can include bone marrow, islet cell (e.g., islet allograft), corneal cell, stem cell, skin (e.g., cellular or larger), temporary cadaver transplants of skin (e.g., soft tissue, facial or other) or conditions related to cellular transplant rejection such as graft versus host disease (GVHD). Embodiments of the present invention provide for methods for ameliorating symptoms or signs experienced by a subject having or in need of a transplant.
In accordance with these embodiments, symptoms or signs may include conditions associated with graft versus host disease (GVHD), or graft rejection. In one example, methods disclosed herein may be used to treat a subject undergoing bone marrow transplantation. In other embodiments, methods disclosed herein may be used to treat a subject undergoing stem cell or other cellular transplantation. In accordance with these embodiments, a subject may be treated to reduce transplantation rejection, preserve the cells of a transplant and/or prolong transplanted cell (graft) survival. Other embodiments can include treating a subject undergoing an organ transplant such as a heart, lung, intestinal, liver, pancreas, kidney or other organ transplant.

In other embodiments, compositions and methods disclosed herein concern prevention or reducing the occurrence of organ transplant rejection. In other embodiments, compositions and methods disclosed herein concern prolonging organ transplantation. Transplants contemplated herein can concern transplantation of kidney, heart, liver, soft tissue, facial component transplant, intestinal transplants, and pancreas transplant. In addition, compositions disclosed herein can concern reduction or prevention of symptoms associated with transplantation of an organ or non-organ. Symptoms that can be reduced or prevented by treating a subject undergoing a transplant with compositions disclosed herein can include, graft rejection, kidney failure, lung failure, heart failure, mucosal ulcerations, reduced islet function (increased glucose, diabetes mellitus), graft versus host disease (GVHD), gastrointestinal (GI), ulceration, pulmonary failure, skin ulceration, coagulopathy, CNS dysfunction, and coma.
Embodiments of the present invention provide methods for promoting prolonged graft survival and function in a subject including administering to a subject in need thereof a therapeutically effective amount of a composition including a substance of recombinant AAT or fusion protein thereof and a pharmaceutically acceptible excipient.”

Furthermore, the specification, pages 22-26, [0074]-[0087], discloses:
“In certain embodiments, a subject having or suspected of having a myocardial infarction can be administered a composition disclosed herein to ameliorate the symptoms or side effects of 

Diabetes
In addition, compositions disclosed herein may be administered to any subject having diabetes to treat the disease in the subject. A subject having Type 1 or Type 2 diabetes can be administered a composition disclosed herein to treat the disease or beat the disease symptoms. These treatments can be combined with any treatment known in the art for diabetes. In certain embodiments, compositions disclosed herein can be administered to a subject at reduced levels (e.g., concentrations) compared to currently available commercial formulations to treat a subject having diabetes. In accordance with these embodiments, a subject having diabetes can be a subject having early onset diabetes Type 1 such as one diagnosed within 5 years having with for example, detectible c-peptide levels, and/or with detectible insulin production, and/or with residual islet cell function.


Cardiac Conditions
Some embodiments of the present invention comprise treating a subject having a cardiac condition or undergoing cardiac intervention (e.g., surgery, preventative treatment). In accordance with these embodiments, a subject having a cardiac condition may have one or more of the following conditions including, but not limited to, myocardial infarction, myocardial ischemia, chronic systemic arterial and venous hypertension, pulmonary arterial and venous hypertension, congenital heart disease (with and without intracardiac shunting), valvular heart disease, idiopathic dilated cardiomyopathy, infectious and non-infectious myocarditis, stress cardiomyopathy (as seen associated with critical care illnesses, physical and emotional stress, and intracranial hemorrhage and stroke), septic cardiomyopathy, atrial and ventricular arrhythmias, endocarditis, pericarditis, damage to heart muscle, cardioplegia, cardiac arrest, acute myocardial infarction (AMI), myocardial ischemia-reperfusion injury, ventricular remodeling, concentric hypertrophy,eccentric hypertrophy and any other known cardiac condition.


Gastrointestinal Disorders
Some embodiments of the present invention include treating a subject having a gastrointestinal order or condition (e.g., intermittent, solitary or chronic condition). In accordance with these embodiments, a subject having a gastrointestinal condition may have one or more of the following conditions including, but not limited to, inflammatory bowel disease (e.g., IBS or IBD), ulcerative colitis (UC), Crohn’s disease (CD), systemic inflammatory response syndrome (SIRS), allergy-linked bowel disease, bowel disease linked to Type 1 diabetes, other colitis types (e.g., collagenous colitis, ischaemic colitis, diversion colitis, indeterminate colitis), Beh§et's syndrome associated with inflammation of the bowels and other bowel disorders. In certain embodiments, symptoms or side effects of bowel disorders can be 

Bacterial Conditions
Some embodiments of the present invention include treating a subject having a bacterial infection. Other embodiments can include administering a composition disclosed herein to prevent a bacterial infection in a subject. Bacterial infections contemplated herein can include, but are not limited to, Gram negative or Gram positive bacteria or mycobacterial organisms. Gram negative bacteria can include, but are not limited to, N. gonorrhoeae, N. men ingitidi, M. catarrhalis, H. influenzae, E. coli, all Klebsiela spp., all Enterobacter spp., all Serratia spp, all Salmonella spp., Proteus mirabilis, Proteus vulgaris, all Providencia spp., all Morganella spp., Pseudomonas aeruginosa, all Citrobacter spp., all Pasteurella spp., all Aeromonas spp., Pseudomonas cepacia, all Shigella spp, Stenotrophomonas maltophilia, all Acinetobacter spp., all Legionella spp., Y. enterocolitica, other Yersinoiiosis, H. ducreyeii, all Chlamyidia spp., Mycoplasma pneumonia, Mycoplasma hominis, Bacteroides fragilis, P. melaninogenica, all Moraxella spp., all Bortedella spp., and P. multocida.
Mycobacteria contemplated herein can include, but are not limited to, M. bovis, M. tuberculosis, Mycobacterium avium complex (MAC) organisms, M. intracellulare, M. avium, M. paratuberculosis, leprosy causing ( M. leprae , M. flavascens, M. lepraemurium, M. microti, M. chelonei, M. africanum, M. marinium, M. buruli, M. fortuitum, M. haemophilum, M. kansasii, M. littorale, M.malmoense, M. marianum, M. simiae, M. szulgai, M. ulcerans, M. gordonae, M. gastri, M. phlei, M. nonchromogenicum, M. smegmatis, M. terrae, M. trivial, M. scrofulaceum, M. xenopi, M. gordonae, M. haemophilum, M. genavense, M. simiae, M. vaccae.
Gram positive bacteria contemplated herein include, but are not limited to, C. tetani, C. botulinum, C.difficile, Group A, B C, and G Streptococcus, Streptococcus pneumonia, Streptococcus milleri group, Viridans streptococcus, all Listeria spp., all Staphylococcus spp, S. aureus (MSSA), S. aureus (MRSA), S epidermidis, Enterococcus faecalis, Enterococcus faecium, all Clostridium spp., C. diptheriea, C. jeikium, all Rhodococcus spp., all Leukonostoc spp. and Bacillus anthracis ( e.g., that causes anthrax).
In certain embodiments, compositions disclosed herein can be used to treat a subject having a bacterial condition, reducing or preventing onset of a bacterial associated condition.

Viral Conditions
Some embodiments of the present invention include treating a subject having a viral infection. Other embodiments can include administering a composition disclosed herein to prevent a viral infection or treat a viral infection in a subject. Viral infections contemplated herein can include, but are not limited to, Human Immunodeficiency Virus (HIV) AIDS, influenza virus (e.g., type A, B, C, influenza A H1N1, H1N2, H3N2, H9N2, H7N2, H10N7), Herpes zoster, Herpes simplex, human papilloma virus, Variola major virus (small pox), Lassa fever virus, avian flu, AIDS Related Complex, Chickenpox (Varicella), Cytomegalovirus, Colorado tick fever, Dengue fever, Ebola haemorrhagic fever, Hand, foot and mouth disease, Hepatitis, HPV, infectious mononucleosis, Mumps, Poliomyelitis, Progressive multifocal leukencephalopathy, Rabies, Rubella, SARS, viral encephalitis, viral gastroenteritis, 
Other embodiments disclosed herein concern reducing or preventing cancer induced by a virus by inhibiting viral replication and/or infection in a subject. Cancers induced by viruses can include, but are not limited to, Rous sarcoma induced cancer, human papilloma virus (HPV) induced cancer, polyoma induced cancer, Hepatitis B vims induced cancer, fibrosarcoma, myxosarcoma, liposarcoma, chondrosarcoma, osteogenic sarcoma, angiosarcoma, chordoma, endotheliosarcoma, lymphangiosarcoma, Iymphangioendotheliosarcoma, mesothelioma, synovioma, Ewing's tumor, leiomyosarcoma, rhabdomyosarcoma, rhabdosarcoma, colorectal carcinoma, pancreatic cancer, breast cancer, melanoma, prostate cancer, ovarian cancer, squamous cell carcinoma, basal cell carcinoma, sebaceous gland carcinoma, adenocarcinoma, sweat gland carcinoma, papillary carcinoma, hepatoma, cystadenocarcinoma, papillary adenocarcinomas, bronchogenic carcinoma, medullary carcinoma, renal cell carcinoma, seminoma, bile duct carcinoma, cervical cancer, Wilms' tumor, embryonal carcinoma, lung carcinoma, choriocarcinoma, testicular tumor, bladder carcinoma, epithelial carcinoma, small cell lung carcinoma, craniopharyngioma, medulloblastoma, astrocytoma, glioma, ependymoma, pinealoma, hemangioblastoma, acoustic neuroma, oligodendroglioma, menangioma, neuroblastoma, retinoblastoma, myeloma, lymphoma, and leukemia. Yet other embodiments concern viral pneumonia and bronchial pneumonia.
In certain embodiments, compositions disclosed herein can be used to treat a subject having a viral infection, reducing or preventing onset of a viral associated condition. For example, compositions disclosed herein can be used to treat a subject having a viral 
In another exemplary embodiment, compositions disclosed herein can be used to treat gout in a subject to reduce inflammation and production of uric acid crystals in a subject. For this, a model of gouty arthritis can be employed based on roles of IL-1β in the inflammation of gout (model previously presented using commercially available formulations).” 
Therefore, claim 1 encompasses treatment of all the conditions listed on pages 14-26 of the instant specification, by administration of the claimed fusion polypeptide comprising the AAT polypeptide of SEQ ID NO:33.  
The practice of such method without the need for substantial undue experimentation and additional inventive contribution requires the disclosure of an effective route, duration and quantity of administration of the claimed AAT polypeptide to a subject afflicted with a particular disease or disorder and this information is not provided by the instant specification.  The instant specification clearly fails to supply the guidance that would be needed by a routine practitioner.  The instant specification has also failed to disclose how these parameters are to be determined, how a similar method was practiced in the art with a different agent or to provide even a single working example, prophetic or actual, of the claimed method.  In the absence of this guidance a practitioner would have to resort to a substantial amount of undue experimentation involving the variation in the amount and duration of administration of the claimed AAT polypeptide of the instant invention and in determining a suitable route of administration for the treatment of a specific disease or disorder.   The only description provided by the instant specification is in Figure 3, on page 50, [0084], of the actual in vitro anti-inflammatory activity of the Fc-AAT polypeptide, and none of the Examples demonstrate the efficacy of a therapeutic protocol  in the 
   In re Fisher, 427 F.2d 833, 166 USPQ 18 (CCPA 1970), held that: 
"Inventor should be allowed to dominate future patentable inventions of others where those inventions were based in some way on his teachings, since such improvements while unobvious from his teachings, are still within his contribution, since improvement was made possible by his work; however, he must not be permitted to achieve this dominance by claims which are insufficiently supported and, hence, not in compliance with first paragraph of 35 U.S.C. 112; that paragraph requires that scope of claims must bear a reasonable correlation to scope of enablement provided by specification to persons of ordinary skill in the art; in cases involving predictable factors, such as mechanical or electrical elements, a single embodiment provides broad enablement in the sense that, once imagined, other embodiments can be made without difficulty and their performance characteristics predicted by resort to known scientific law; in cases involving unpredictable factors, such as most chemical reactions and physiological activity, scope of enablement varies inversely with degree of unpredictability of factors involved."
The claimed method is not enabled because the instant specification fails to provide that information which is critical to the skilled artisan to reasonably predict the efficacy or even the operability of a particular embodiment of the claimed method in the treatment of a particular disease or disorder “by resort to known scientific law”.  Consequently, the instant situation is In re Colianni, 195 U.S.P.Q. 150,(CCPA 1977), which held that a "[d]isclosure that calls for application of "sufficient" ultrasonic energy to practice claimed method of fusing bones but does not disclose what "sufficient" dosage of ultrasonic energy might be or how those skilled in the art might select appropriate intensity, frequency, and duration, and contains no specific examples or embodiment by way of illustration of how claimed method is to be practiced does not meet requirements of 35 U.S.C. 112 first paragraph".
As stated in the decision in Rasmusson v. SmithKline Beecham Corp., 413 F.3d 1318, 1325 (Fed. Cir. 2005):
“Rasmusson argues that the enablement requirement of section 112 does not mandate a showing of utility or, if it does, it mandates only a showing that it is "not implausible" that the invention will work for its intended purpose. As we have explained, we have required a greater measure of proof, and for good reason. If mere plausibility were the test for enablement under section 112, applicants could obtain patent rights to ‘inventions’ consisting of little more than respectable guesses as to the likelihood of their success. When one of the guesses later proved true, the ‘inventor’ would be rewarded the spoils instead of the party who demonstrated that the method actually worked. That scenario is not consistent with the statutory requirement that the inventor enable an invention rather than merely proposing an unproved hypothesis. Because we have upheld the Board's determination of priority due to lack of enablement, it is unnecessary for us to address the Board's ruling regarding lack of adequate written description.”
Genentec, Inc, v. Novo Nordisk, 42 USPQ 2d 1001,(CAFC 1997), the court held that:
 “[p]atent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable” and that  “[t]ossing out the mere germ of an idea does not constitute enabling disclosure”.  The court further stated that “when there is no disclosure of any specific starting material or of any of the conditions under which a process is to be carried out, undue experimentation is required; there is a failure to meet the enablement  requirements that cannot be rectified by asserting that all the disclosure related to the process is within the skill of the art”, “[i]t is the specification, not the knowledge of one skilled in the art, that must supply the novel aspects of an invention in order to constitute adequate enablement”.
The instant specification is not enabling because one cannot following the guidance presented therein, practice the claimed method without first making a substantial inventive contribution, if at all.  

Claim Rejections - 35 U.S.C. § 112, second paragraph
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



	Claim 1 is vague and indefinite for several reasons.
Claim 1, line 1, is vague and indefinite because it recites “treating a subject in need thereof” but fails to recite the condition treated. The metes and bounds of this term are unclear. It is suggested that the claim be amended to recite the specific condition for which there is a basis in the instant specification.
Claim 1 is vague and indefinite because it is a method claim but fails to recite method steps.
Furthermore, claim 1 is vague and indefinite because it fails to recite that “an effective amount” of the claimed product is administered to treat the subject.
Claim 1, line 3, is vague and indefinite because it recites “carboxyterminal fragment” but fails to recite the amino acid sequence of this fragment or what amino acids in SEQ ID NO:33 are encompassed by this term. The metes and bounds of this term are unclear.
Claim 4 is rejected as vague and indefinite because it recites “treating AAT deficiency” and it is unclear what the term encompasses. It is suggested that the claim be amended to recite the specific “AAT deficiency” for which there is a basis in the instant specification.
Similarly, claim 5 is rejected as vague and indefinite because it recites “treating AAT deficiency”.
Claim 15, line 4, is vague and indefinite because it recites “immunomodulatory agent” and the metes and bounds of this term are unclear.

Claim 21, line 1, is vague and indefinite because it recites “treating AAT deficiency” and it is unclear what the term encompasses. It is suggested that the claim be amended to recite the specific “AAT deficiency” for which there is a basis in the instant specification.
Claim 21 is vague and indefinite because it is a method claim but fails to recite method steps.
Furthermore, claim 21 is vague and indefinite because it fails to recite that “an effective amount” of the claimed product is administered to treat the subject.
Claim 21, line 3, is vague and indefinite because it recites “carboxyterminal fragment” but fails to recite the amino acid sequence of this fragment or what amino acids in SEQ ID NO:33 are encompassed by this term. The metes and bounds of this term are unclear.
Claims 2-3, 14, 16-18, 22, and 26 are rejected as vague and indefinite insofar as they depend on the above rejected claims for their limitations.

Claim rejections-35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

7a.	Claims 1-5, 14-18, and 21-22, are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over WO 2009/066807 in view of US Patent No. 5,116,964 (‘964).
	WO 2009/066807 discloses an AAT polypeptide of SEQ ID NO:4 with 100% amino acid sequence identity to SEQ ID NO:33 claimed in the instant invention. A comparison of SEQ ID NO:4 disclosed in the reference and SEQ ID NO:33 of the instant invention is set forth below as “Comparison A”. The reference also teaches that the AAT polypeptide of SEQ ID NO:4 is useful 
	US Patent ‘964 discloses methods for improving the in vivo circulating half-life of molecules by fusing the molecules to the Fc region of immunoglobulin (immunoglobulin constant domain) which is a stable plasma protein (see column 4, lines 16-64; column 5, lines 12-21; column 14, lines 61-67).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the product administered in the method of WO 2009/066807 and administer a fusion polypeptide comprising the AAT polypeptide of SEQ ID NO:33 fused to the Fc region of IgG because US Patent ‘964 discloses that fusing polypeptides to the Fc region of IgG improves the circulating half-life of the polypeptide in vivo.  Furthermore, one of skill in the art, would have both the motivation and ability to administer a fusion polypeptide comprising the AAT polypeptide of SEQ ID NO:33 and the Fc region of IgG in the claimed method to obtain the best results and advantages as taught by ‘964. Furthermore, the route of administration, like time and temperature, is a “result effective variable” and is recognized in the art as affecting the outcome of a method.  One of skill in the art, in this case a physician, would have both the motivation and ability to administer the best possible route and with another antibiotic, anti-bacterial or anti-viral agent for maximum efficacy of treatment. Absent unexpected results, one of skill in the art would have been motivated from the combined teachings of WO 2009/066807 and ‘964 to administer a fusion polypeptide comprising SEQ ID NO:33 and Fc in a method of treatment, to obtain the best results. Thus, claims 1-5, 14-18, and 21-22, of the instant invention are obvious in view of the combination of WO 2009/066807 and ‘964 references.

AWW08362
ID   AWW08362 standard; protein; 394 AA.
AC   AWW08362;
DT   09-JUL-2009  (first entry)
DE   Human alpha1-antitrypsin mutein, SEQ ID 4.
KW   thermostable; protein production; prophylactic to disease;
KW   diagnostic test; therapeutic; protein therapy; gene therapy;
KW   enzyme inhibition; emphysema; shock; genetic disorder; respiratory-gen.;
KW   cardiant; genetic-disease-gen.; Alpha 1 antitrypsin.
OS   Homo sapiens.
OS   Synthetic.
FH   Key             Location/Qualifiers
FT   Misc-difference 213
FT                   /note= "Wild-type Val substituted by Ala"
CC PN   WO2009066807-A1.
CC PD   28-MAY-2009.
CC PF   22-NOV-2007; 2007WO-KR005910.
PR   21-NOV-2007; 2007KR-00118936.
CC PA   (KOAD ) KOREA INST SCI&TECHNOLOGY.
CC PI   Baek J,  Lee C,  Yu M;
DR   WPI; 2009-J72182/36.

SQ   Sequence 394 AA;

  Query Match 100.0%;  Score 2030;  DB 14;  Length 394;
  Best Local Similarity   100.0%;  
  Matches  394;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;
1												60
Qy
EDPQGDAAQKTDTSHHDQDHPTFNKITPNLAEFAFSLYRQLAHQSNSTNIFFSPVSIATA             ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||           EDPQGDAAQKTDTSHHDQDHPTFNKITPNLAEFAFSLYRQLAHQSNSTNIFFSPVSIATA

61												120
Qy          FAMLSLGTKADTHDEILEGLNFNLTEIPEAQIHEGFQELLRTLNQPDSQLQLTTGNGLFL              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||         FAMLSLGTKADTHDEILEGLNFNLTEIPEAQIHEGFQELLRTLNQPDSQLQLTTGNGLFL

121												180
Qy        SEGLKLVDKFLEDVKKLYHSEAFTVNFGDTEEAKKQINDYVEKGTQGKIVDLVKELDRDT           ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||       SEGLKLVDKFLEDVKKLYHSEAFTVNFGDTEEAKKQINDYVEKGTQGKIVDLVKELDRDT 

181												240
Qy        VFALVNYIFFKGKWERPFEVKDTEEEDFHVDQATTVKVPMMKRLGMFNIQHCKKLSSWVL            ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||      VFALVNYIFFKGKWERPFEVKDTEEEDFHVDQATTVKVPMMKRLGMFNIQHCKKLSSWVL 

241												300
Qy         LMKYLGNATAIFFLPDEGKLQHLENELTHDIITKFLENEDRRSASLHLPKLSITGTYDLK        ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||    LMKYLGNATAIFFLPDEGKLQHLENELTHDIITKFLENEDRRSASLHLPKLSITGTYDLK 

301												360
Qy         SVLGQLGITKVFSNGADLSGVTEEAPLKLSKAVHKAVLTIDEKGTEAAGAMFLEAIPMSI            ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
SVLGQLGITKVFSNGADLSGVTEEAPLKLSKAVHKAVLTIDEKGTEAAGAMFLEAIPMSI 

Qy        361 PPEVKFNKPFVFLMIEQNTKSPLFMGKVVNPTQK 394
              ||||||||||||||||||||||||||||||||||
Db        361 PPEVKFNKPFVFLMIEQNTKSPLFMGKVVNPTQK 394

Conclusion
	No claim is allowable.
	Claims 1-5, 14-18, 21-22, and 26 are rejected.

Advisory Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Prema Mertz whose telephone number is (571) 272-0876. The 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa Ford, can be reached on (571) 272-0857.  Official papers filed by fax should be directed to (571) 273-8300.  Faxed draft or informal communications with the examiner should be directed to (571) 273-0876.  Information regarding the status of an application may be obtained from the Patent application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


					/PREMA M MERTZ/                                                            Primary Examiner, Art Unit 1646